 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 783 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2004 
Mr. Houghton submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Recognizing Jerry J. Jasinowski on the occasion of his retirement from the presidency of the National Association of Manufacturers. 
 
Whereas Jerry J. Jasinowski is retiring from the National Association of Manufacturers after nearly 15 years as president;  
Whereas Mr. Jasinowski began his career as a factory worker, making farm equipment, air conditioners, and automobiles; 
Whereas Mr. Jasinowski served from 1962 to 1972 in the Air Force, from 1972 to 1976 as senior research economist for the Joint Economic Committee of the Congress, and from 1977 to 1980 as Assistant Secretary for Policy in the Department of Commerce; 
Whereas Mr. Jasinowski became president of the National Association of Manufacturers on January 2, 1990, and led that organization during one of the Nation’s most turbulent decades for manufacturers; 
Whereas Mr. Jasinowski is a leader in the high-tech revolution that is transforming all facets of American manufacturing; 
Whereas Mr. Jasinowski is widely known as an advocate of increasing the commitment of the business community and the Nation to worker empowerment, education, and training; and 
Whereas Mr. Jasinowski is a noted commentator on the dynamic trends in American industry, about which he has written extensively: Now, therefore, be it  
 
That on the occasion of his retirement from the presidency of the National Association of Manufacturers, the House of Representatives recognizes Jerry J. Jasinowski for— 
(1)his work on behalf of American manufacturing; and 
(2)his outstanding leadership in improving the quality of American manufacturing. 
 
